Citation Nr: 1601320	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-47 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for degenerative joint disease of the right knee, claimed as a right knee disability.

2. Entitlement to service connection for degenerative joint disease of the right knee, claimed as a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 1998, the RO denied the Veteran's application to reopen his claim of service connection for a right knee disability. The Veteran was duly informed of the outcome of the decision and did not file a timely appeal. 

2. Evidence submitted since the June 1998 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  To the limited extent that this decision reopens a previously denied claim for service connection, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a matter of background, the Veteran was initially denied service connection for a right knee disability in a March 1998 rating decision by the RO in St. Louis, Missouri. The RO denied the claim on the basis that the Veteran did not have a current right knee disability. Within one year of this decision, he indicated that he wanted to reopen his claim but he did not submit new evidence in support of his claim. In June 1998, the RO denied his petition to reopen his claim of service connection.   He was informed of his appellate rights but he did not file a timely appeal. 

Evidence submitted since the June 1998 RO decision was issued including medical records from the VA Medical Center (VAMC) in East Orange, New Jersey, show a diagnosis of bilateral degenerative joint disease as early as May 2003.  Additionally, in April 2014, the Veteran was afforded a VA examination in connection with his claim.  At that time, a diagnosis of degenerative joint disease of the right knee was confirmed.  The Board finds that this evidence is new as it was not associated with the claims file at the time of the initial denial in 1998.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran does have a presently diagnosed knee disability.  In fact, in its previous denial, the RO stated that the evidence did not establish a present diagnosis- thus, this evidence relates to that unestablished fact.  

Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for a right knee disability is reopened.


ORDER

The claim of service connection for degenerative joint disease of the right knee, claimed as a right knee disorder is reopened; to this limited extent, the appeal is granted.

REMAND

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain a Veteran's medical records.  38 C.F.R. § 3.159(c)(3) (2015).  Particularly, VA must obtain relevant medical treatment or examination records a VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2015); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that VA has a duty to assist in obtaining relevant and adequately identified records).  

Since at least September 2012, the Veteran has notified the AOJ of the existence of various records from VAMCs in Durham, North Carolina, East Orange, New Jersey, and Baltimore, Maryland.  He has also indicated that additional treatment records from Hawaii between 1977 and 1979 may be in existence.  From a review of the claims file, it does not appear as though the AOJ has taken steps to secure any such records.  Thus, the matter must be remanded so that the AOJ may take steps to obtain and associate with the claims file, all evidence identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file, any VA treatment records from the VAMCs in Durham, North Carolina, East Orange, New Jersey, and Baltimore, Maryland.  If for any reason, the Veteran's VA treatment records are incomplete or the RO is unable to associate them with the Veteran's claims file, the Veteran must be notified by letter and afforded the opportunity to provide those medical records himself.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any right knee disability. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

 The examiner should identify any right knee disability  diagnosed. The examiner should provide an opinion as to whether any right knee disability is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service.  

The examiner must consider the Veteran's lay contentions regarding the onset of his right knee problems in service and continuity of symptoms since then.

The examiner must provide a complete rationale for any opinion expressed. 

3. Thereafter, the AOJ should review the file and conduct any additional development deemed necessary.  Once the record is complete, the AOJ should readjudicate the claim on appeal.  If the claim remains denies, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


